                                                                        #: 516 111l~q
                                                                      tZe~
   Case 1:17-cr-00154-WFK Document 41 Filed 01/07/19 Page 1 of 1 PageID
                                                                                                                                            "J\
                                                                      IN !.JA~fo!?icl~3<ll
                                                                  US DISTRICTc9tRT                        Avenue of ohc Amcricis, 40th Floor
                                                                                                    E.D.N.Y.     NewYork,NY10019-6022
,v~D Wilson Sonsini Goodrich & Rosati
W'(_j-l'-   PROFESSIONAL CORPORATION                             *       JAN 0 7
                                                                               I 2019                     *              PHONE 212999.5800
                                                                                                                            FAX   212999.5899
                                                                                                                              www.wsgr.com

                                                                 BROOKLYN OFFICE
                                                     January 3, 2019                            I




                                                                                                I


   VIACM/ECF

   The Honorable William F. Kuntz, II
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   New York, New York 11201
                                                                                            I




            Re:     United States v. Tara Lenich, No. 1:17-cr-00154-WjFK

    Dear Judge Kuntz:

           We represent defendant Tara Lenich in the above-captioned case. At or around the time of
    Ms. Lenich' s arrest, she was required to tum over her passport to P~Ctrial Services. Ms. Lenich will
    complete her sentence, and is scheduled to be released from FCI Di1bury, on/or before March 29,
    2019. She is not subject to any post-release supervision. Pretrial Services has confirmed possession
                                                                                J
    of Ms. Lenich' s passport but requires a court order to release it. W respectfully request that the
                                                                                        1


    Court "so-order" this application and that Ms. Lenich' s passport befeleased to the custody of her
    counsel, Morris J. Fodeman.
           We have discussed the request with the Government and th have no. objection.

                                                            Respectfully subm, tted,
                                                                                    I




                                                            WILSON SONSI~I GOODRICH & ROSA TI
                                                            Professional Corporation
                                                                                    I


                                                            s/ Morris J. Fodeman
                                                             Morris J. Fodem,n

                                                            Counsel for Defenfant Tara Lenich
    Cc: Counsel of Record (via CM/ECF)

                             -1.l"tl.
   SO ORDERED, this L day of January, 2019.

                                                                                                      s/WFK




                                                                                I
                  AV~TIN    BEIJING BOSTON   BRUSSELS UONG KONG  LONDON 1..0S ANGEIBS NEW YORK  PALO Al.TO
                           SAN DIEGO SAN PRANCISCO SEATI1.E SHANGHAI WASHINGTOl DC WII.MINGTON, DE
